 Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.21 Filed 10/08/20 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL HINDS,

                  Plaintiff,            Civil Action No. 2:20-CV-12032
                                        HON. GEORGE CARAM STEEH
v.                                      UNITED STATES DISTRICT JUDGE

DANIEL HARNPHANICH and
CHRISTOPHER BUSH,

              Defendants.
______________________________/

             OPINION AND ORDER OF PARTIAL SUMMARY
             DISMISSAL AND ORDER DIRECTING SERVICE

      Before the Court is Plaintiff Michael Hinds’ pro se civil rights

complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is an inmate currently

confined at FCI Milan, in Milan, Michigan. His initial application to proceed

without prepaying fees and costs in this case was deficient and he was

ordered by the Court to correct that deficiency. He has now done so, and

his application to proceed in forma pauperis will be granted by separate

order.

      As explained further below, plaintiff has failed to state a claim for

which relief may be granted against Defendant Daniel Harnphanich, and

Harnphanich will be DISMISSED WITH PREJUDICE. The suit may

proceed against the other named defendant, Christopher Bush.
 Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.22 Filed 10/08/20 Page 2 of 9




                              I.   Background

      Plaintiff filed a complaint in 2018 alleging the same issues as those

alleged here, in Hinds v. Unknown Detroit Police Officers, Civil Action No.

18-10356. That case was dismissed without prejudice after plainitff was

unable to name the defendants he wished to sue. (See id., ECF No. 9.) In

the case now before the Court, plaintiff has identified the two police officers

and re-filed suit.

      On November 23, 2017, plaintiff was stopped on Ellsworth Street in

Detroit, Michigan, by two Detroit police officers, Daniel Harnphanich and

Christopher Bush, for “improper transport” of his medical marijuana. (ECF

No. 1, PageID.4.) Plaintiff offered to show the officers his Michigan medical

marijuana registry card, but the officers declined to look at it. (Id.) Instead,

the officers ordered him out of the vehicle. He was arrested for a gun and

drugs which police found during their search. (Id.)

      Plaintiff claims that while he was in custody, defendant Christopher

Bush grabbed his penis. (Id.) He claims the officers’ warrantless search

violated his Fourth Amendment rights and that they illegally seized his

medical marijuana. (Id.) He seeks money damages of $800 for the




                                       -2-
 Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.23 Filed 10/08/20 Page 3 of 9




confiscated marijuana and $1,000,000 for the grabbing of his penis. (Id. at

6.)

                           II.   Legal Standard

      Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110

Stat. 1321 (1996) (PLRA), the Court must screen for colorable merit every

prisoner complaint filed against a state or governmental entity, and is

required to dismiss those prisoner actions in which the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief from a defendant immune from such relief. 28

U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). A complaint is

frivolous if it lacks an arguable basis in law or fact and may be dismissed if

it “based on legal theories that are indisputably meritless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992) (citing Neitzke v. Williams, 490 U.S.

319, 325, 327-28 (1989)); see also Brown v. Bargery, 207 F.3d 863, 866

(6th Cir. 2000).

      The dismissal standard under the PLRA is equivalent to that of

Federal Rule of Civil Procedure 12(b)(6). Hill v. Lappin, 630 F.3d 468, 470–

71 (6th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). When evaluating a

complaint under that standard, courts “construe the complaint in the light

                                     -3-
 Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.24 Filed 10/08/20 Page 4 of 9




most favorable to the plaintiff, accept all well-pleaded factual allegations as

true, and examine whether the complaint contains ‘sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Hill

v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017) (quoting Iqbal, 556 U.S. at

678).

        A pro se civil rights complaint is to be construed liberally. See Haines

v. Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as well

as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the claim is

and the grounds upon which it rests.” Twombly, 550 at 555 (citation

omitted). While this notice pleading standard does not require “detailed”

factual allegations, it does require more than the bare assertion of legal

principles or conclusions. Twombly, 550 U.S. at 555.

        Consistent with Twombly and Iqbal, the Sixth Circuit has observed

that “[d]espite the leniency afforded to . . . pro se litigant[s], . . . our

standard of review requires more than the bare assertion of legal

conclusions, and thus the complaint ‘must contain either direct or inferential

allegations respecting all the material elements’ to recover under some

                                         -4-
 Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.25 Filed 10/08/20 Page 5 of 9




viable legal theory.” Barhite v. Caruso, 377 F. App’x 508, 510 (6th Cir.

2010) (quoting Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005)).

      To establish a prima facie civil rights claim under 42 U.S.C. § 1983, a

plaintiff must allege that: (1) he or she was deprived of a right, privilege, or

immunity secured by the federal Constitution or laws of the United States;

and (2) the deprivation was caused by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988); Harris v. Circleville, 583 F.3d

356, 364 (6th Cir. 2009). The plaintiff must establish the liability of each

individual defendant by that person’s own conduct. “Because vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S.at 676.

                              III.   Discussion

      Plaintiff’s allegations against defendant Daniel Harnphanich fail to

state a claim upon which relief may be granted. While a pro se litigant

receives “indulgent treatment,” Hill, 630 F.3d at 471, courts are not

obligated to “conjure up unplead allegations.” Wells v. Brown, 891 F.2d

591, 594 (6th Cir. 1989) (citing Merritt v. Faulkner, 697 F.2d 761 (7th Cir.

1983)); see also Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir.




                                        -5-
Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.26 Filed 10/08/20 Page 6 of 9




2011) (“it is still necessary to include some ‘well-pleaded factual

allegations’ to support the claim.”) (quoting Iqbal, 129 S. Ct. at 1950).

      Plaintiff’s only allegations against defendant Harnphanich are that he

and defendant Bush detained plaintiff, that both defendants acted in

violation of Michigan state law and used “false laws” to perform a

warrantless search in violation of his due process rights, and that they

illegally seized his marijuana. ECF No. 1, PageID.4-5. None of those

allegations state a claim under section 1983.

      The Michigan Medical Marihuana Act, Mich. Comp. Laws §

333.26421, et seq., does not undermine a determination of probable cause,

nor does it protect an individual from a warrantless search. United States v.

Trevino, 388 F. Supp. 3d 901, 906 (W.D. Mich. 2019) (citing Johnson v.

Williams, No. 14-cv-12790, 2016 WL 1425706, at *2 (E.D. Mich. Apr. 12,

2016) (Levy, J.) (“[T]he protections of the MMMA do not extend so far as to

. . . prohibit searches when a valid MMMA card is a potential defense to

arrest or other punishment.”); United States v. Hinds, No. 18-20533, 2019

WL 1923254 (E.D. Mich. Apr. 30, 2019) (Roberts, J.)) (other citation

omitted).

      In fact, the court in plaintiff’s criminal case denied his motion to

suppress the evidence seized in the warrantless search he challenges

                                      -6-
    Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.27 Filed 10/08/20 Page 7 of 9




here, holding that “the MMMA does not address, nor prohibit, searches of

spaces for marijuana.” Hinds, 2019 WL 1923254, at *2 (citing Mich. Comp.

Laws § 333.26424). Later rejecting plaintiff’s motion for reconsideration,

that court held that police officers “legitimately stopped Hinds’ car. . . .

Under these circumstances and under federal law, officers lawfully had

probable cause to search the vehicle.” United States v. Hinds, No. 18-

20533, 2020 WL 532398, at *1 (E.D. Mich. Feb. 3, 2020). The Court agrees

with the analysis of its sister court,1 and holds that the warrantless search

here did not violate plaintiff’s Fourth Amendment rights.

        Because defendant Harnphanich took no action in violation of

plaintiff’s federal or constitutional rights, plaintiff has failed to state a claim

against him on which relief may be granted.

        Plaintiff’s due process claim against defendant Bush, that Bush stuck

his hand in plaintiff’s pants and grabbed his penis, does survive screening.

See Whitledge v. City of Dearborn, No. 18-11444, 2019 WL 4189496, at *6



1
  “[I]t is well-settled that federal courts may take judicial notice of proceedings in
other courts of record.” United States v. Mont, 723 F. App’x 325, 327 n. 3 (6th Cir.),
cert. granted, 139 S. Ct. 451 (2018), and aff’d, 139 S. Ct. 1826 (2019) (citing Lyons
v. Stovall, 188 F.3d 327, 333 (6th Cir. 1999)). While this doctrine typically does not
extend to the factual findings of another court, notice may be taken of “proceedings
in other courts . . . if those proceedings have a direct relation to matters at issue.”
United States v. Neal, 577 F. App’x 434, 452 (6th Cir. 2014) (citing United States
ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248
(9th Cir. 1992)) (other citations omitted).
                                         -7-
Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.28 Filed 10/08/20 Page 8 of 9




(E.D. Mich. Sept. 4, 2019) (Cleland, J.) (in a case involving a police officer

groping a driver’s breast during a traffic stop, the officer was on notice that

“sexual assault of a traffic stop detainee amounts to a constitutional

violation”) (citations omitted). Other circuits have also found sexual abuse

or harassment associated with a traffic stop to be a due process violation.

See, e.g., Fontana v. Haskin, 262 F.3d 871, 882 (9th Cir. 2001); Haberthur

v. City of Raymore, Mo., 119 F.3d 720, 723–24 (8th Cir. 1997).

Accordingly, the case may proceed against defendant Bush.

                       IV.   Conclusion and Order

      For the reasons stated above, the complaint will be DISMISSED

WITH PREJUDICE as to the claims against defendant Daniel Harnphanich.

      Having concluded that the claims against defendant Bush are not

subject to summary dismissal, the Court DIRECTS that a copy of the

complaint and a copy of this order be served upon defendant Bush by the

United States Marshal without prepayment of costs.

      IT IS SO ORDERED.

Dated: October 8, 2020
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                      -8-
Case 2:20-cv-12032-GCS-RSW ECF No. 8, PageID.29 Filed 10/08/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                October 8, 2020, by electronic and/or ordinary mail and also
                 on Michael Hinds #566920-039, Milan Federal Correctional
                      Institution, Inmate Mail/Parcels, P.O. Box 1000,
                                       Milan, MI 48160.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                          -9-
